EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, line 2; “the dynamic state” was changed to -- a dynamic state --.
In claim 1, line 2; “the value” was changed to -- a value --.
In claim 1, line 16; “the current” was changed to -- a current --.
In claim 1, lines 18-19; “the frequency spectrum” was changed to -- a frequency spectrum --.
In claim 1, lines 21-22; “the centre frequency” was changed to -- a centre frequency --.
In claim 3, line 3; “the engine speed” was changed to -- an engine speed --.
In claim 3, lines 3-4; “the speed” was changed to -- a speed --.
In claim 4, line 3; “the engine speed” was changed to -- an engine speed --.
In claim 4, lines 3-4; “the speed” was changed to -- a speed --.
In claim 5, line 3; “the value” was changed to -- a value --.
In claim 6, line 3; “the engine speed” was changed to -- an engine speed --.
In claim 6, line 4; “the speed” was changed to -- a speed --.
In claim 6, line 4; “the position” was changed to -- a position --.
In claim 6, line 5; “the engine torque” was changed to -- an engine torque --.
In claim 6, line 5; “the engine” was changed to -- an engine --.
In claim 6, line 5; “the state” was changed to -- a state --.
In claim 8, line 5; “the values” was changed to -- values --.
In claim 9, line 2; “the spectral characteristics” was changed to -- spectral characteristics --.
In claim 9, line 4; “the state” was changed to -- a state --.
In claim 9, line 4; “the engine” was changed to -- an engine --.
In claim 9, lines 4-5; “the state” was changed to -- a state --.
In claim 9, line 5; “the conditions” was changed to -- conditions --.

In claim 9, line 6; “the schedule” was changed to -- a schedule --.
In claim 10, line 5; “the state” was changed to -- a state --.
In claim 10, line 5; “said engine” was changed to -- an engine --.
In claim 10, line 6; “the state” was changed to -- a state --.
In claim 10, line 6; “the conditions” was changed to -- conditions --.
In claim 10, line 7; “the location” was changed to -- a location --.
In claim 10, line 7; “the schedule” was changed to -- a schedule --.
In claim 11, line 1; “the sound” was changed to -- sound --.
In claim 11, line 4; “the driving audio signal” was changed to -- a driving audio signal --.
In claim 11, line 5; “the sound” was changed to -- sound --.
In claim 12, line 1; “the sound” was changed to -- sound --.
In claim 12, line 5; “as driving audio signal” was changed to -- as a driving audio signal --.
In claim 12, line 7; “the sound” was changed to -- sound --.
The claims were amended in order to provide clear and positive antecedent basis for each term claimed therein, as well as to clarify the claim language by correcting minor errors in the claim language.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and apparatus for generating an audio signal representing a dynamic state of a land vehicle.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a method for generating an audio signal (SG) representing a dynamic state of a land vehicle as a function of a value of at least one first parameter (ESP, VSP) that indicates the dynamic state of the land vehicle and on the basis of an input audio signal, comprising:  receiving an input audio signal (GSS) and dividing the input audio signal (GSS) into a set of audio frames (F1, F2, …, FM) of given duration; selecting, in the set of audio frames (F1, F2, …, FM), an audio frame (SF) representing the input audio signal (GSS); subdividing the selected audio frame (SF) into a set of audio sub-frames (SBF1, SBF2, …, SBFN) of given duration; determining probabilities of transition (TP) between orderly pairs of the audio sub-frames (SBF1, SBF2, …., SBFN); synthesizing the audio signal (SG) representing the dynamic state of a land vehicle by generating a sequence of the audio sub-frames (SBF1, SBF2, …, SBFN), each subsequent audio sub-frame (SSBF) in the sequence being selected as a function of a current audio sub-frame and of the transitional probability (TP) associated thereto; computing a centre frequency (FCF) of a frequency spectrum of the selected audio frame (SF); and the operation of synthesizing the audio signal (SG) representing the dynamic state of a land vehicle further comprising carrying out a frequency shift of a centre frequency of the subsequent audio sub-frame (SSBF) as a function of the centre frequency (FCF) of the frequency spectrum of the selected audio frame (SF) and of the value of the at least one first parameter (ESP, VSP) that indicates the dynamic state of the land vehicle, thereby generating a frequency-shifted subsequent audio sub-frame (PSBF).  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 






/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
October 28, 2021